Citation Nr: 1417337	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disease to include chronic obstructive pulmonary disease (COPD), shortness of breath, emphysema, asthma, pulmonary artery hypertension and asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to May 2004.  He also had two periods of active duty for training (ACDUTRA) from March 1984 to April 1984 and from April 1987 to October 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A hearing before the undersigned was held in May 2009.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in September 2009 and November 2011 for further development and adjudicative action.  It was returned to the Board in November 2012.  

In November 2012, the Board denied the Veteran's claim.  He appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a June 2013 Joint Motion to vacate the portion of the November 2012 decision that denied the claim for service connection for COPD.  This appeal has been remanded to the Board for action consistent with the Joint Motion. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion notes that in December 2004 the Veteran submitted a statement contending that in-service exposure to exhaust fumes "constantly choked me and aggravated my breathing."  The Joint Motion further notes that the Board did not discuss these contentions in the November 2012 decision that denied service connection for the Veteran's respiratory disease.  The Board was directed to discuss these contentions.  

The Joint Motion also directed the Board to consider whether a medical examination is necessary in order to determine whether or not the Veteran has a respiratory disorder that was caused or aggravated by his reported in-service exposure to exhaust fumes.  A review of the VA examinations that have already been obtained as well as the remainder of the medical evidence shows that these contentions have not previously been considered by a medical care provider.  The Board finds that the Veteran should be scheduled for a new VA respiratory examination in order to address the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from the Nashville VA Medical Health System not already associated with the claims file.

2.  Return the claims file to the VA examiner who conducted the December 2011 respiratory examination.  The examiner must indicate receipt and review of these documents as well as the electronic record in any report generated.  If this examiner is no longer available, provide the claims file to another PULMONOLOGIST.  A new examination should be scheduled only if deemed necessary by either the December 2011 examiner or his substitute. 

The examiner should presume that the Veteran's COPD/emphysema/asthma existed prior to the Veteran's entry into active service.  The following opinions should then be provided. 

a) Is there clear and unmistakable evidence (evidence that cannot be misunderstood or misinterpreted, undebatable) that these disabilities were not aggravated (increased in severity beyond natural progression) in service by exposure to exhaust fumes?

b) Is there clear and unmistakable evidence that these disabilities were not aggravated by any other factors due to active service?

c) Provide supporting rationale, with specific references to the record, for the opinions provided; moreover, if the examiner finds that any of the above inquiries cannot be answered without resorting to speculation, then it must be explained why it would be speculative to respond.

3.  Thereafter, readjudicate the remanded claim.  If the disposition is unfavorable, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



